        Case 2:20-cv-00230-LPR Document 1 Filed 11/19/20 Page 1 of 20



                                                                           usl;JLED
                                                                       EASTERN   01s-r,tKfil'rli'UliSAs
                           UNITED STATES DISTRICT COURT                      NOV l 9 2020
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION        JAM
                                                                    Bi,·-?!...,...~~~~~-
HOLISTIC INDUSTRIES
OF ARKANSAS, LLC, and
SAM EPSTEIN ANGEL

                 PLAINTIFFS,
                                           CMLACTIONNO.d?.Jb~t}~D                          L-Pe.
V.
FEUERSTEIN KULICK LLP

                DEFENDANT.                       ~'1:d to Magistrate Jc:(· e
                                                                                    §"-~'&"
                                                 This case assigned to Distri°}J,udge
                                                                                O..W S

                                 NOTICE OF REMOVAL

       Defendant, Feuerstein Kulick LLP, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446,

gives notice that Civil Action No. 09CV-2020-62 styled as Holistic Industries of Arkansas,

LLC and Sam Epstein Angel v. Feuerstein Kulick LLP which is currently pending in the

Circuit Court of Chicot County, State of Arkansas, is hereby removed to the United States

District Court for the Eastern District of Arkansas Delta Division, the federal jurisdiction

encompassing the Circuit Court of Chicot County, Arkansas. In accordance with 28 U.S.C.

§ 1446, a copy of all process, pleadings and orders served upon Defendant therein is filed

simultaneously herewith and attached hereto as Exhibit "A". The grounds for the removal

of this action are as follows:

                             DIVERSI1Y OF CITIZENSHIP

       1.     This Court has jurisdiction over this case on the ground of diversity of

citizenship of the parties, pursuant to 28 U.S.C. § 1332.

       2.     The Complaint and accompanying Summons identify Plaintiffs as an

Arkansas Limited Liability Company with its principal place of business located in Chicot

                                             1
        Case 2:20-cv-00230-LPR Document 1 Filed 11/19/20 Page 2 of 20




County, Arkansas and Sam Epstein Angel as an individual residing in Chicot County,

Arkansas, thus creating citizenship for Plaintiffs in Arkansas.      A copy of Plaintiffs

Complaint is attached hereto as Exhibit "1".

       3.     Defendant Feuerstein Kulick LLP is a New York Limited Liability

Partnership with its principal place of business in New York, New York. Therefore,

citizenship for Feuerstein Kulick LLP is in New York.

       4.     In consideration of the above, therefore, complete diversity of citizenship

exists between Plaintiffs and the Defendant.

                               AMOUNT IN CONTROVERSY

       5.     Plaintiffs allege in Paragraph 16 of the Complaint that but for the alleged

negligence of Defendant, Plaintiff would have been awarded a medical marijuana

dispensary license which is valued at more than $5,000,000.00. In addition, Plaintiffs

allege in the prayer of the Complaint they are entitled to a judgment in excess of

$5,000,000.00. On that basis, without admitted liability or the extent of alleged damages,

Defendant states that the amount in controversy is in excess of $75,000, exclusive of

interest and costs.

                ALL PROCEDURAL REQUIREMENTS FOR REMOVAL
                           HAVE BEEN SATISFIED

       6.     Feuerstein Kulick LLP received purported service of the Summons and

Complaint on or around October 21, 2020.

       7.     This Notice of Removal is filed within thirty (30) days of October 21, 2020,

the date Feuerstein Kulick LLP received notice of this action.

       8.     This action is not an action described in 28 U.S.C. § 1445.



                                               2
        Case 2:20-cv-00230-LPR Document 1 Filed 11/19/20 Page 3 of 20




       9.     Pursuant to 28 U.S.C. § 1367, this Court also has supplemental jurisdiction

over any and all claims for which it does not have original jurisdiction.

       10.    Pursuant to 28 U.S.C. § 1446(a), a copy of all of the process, pleadings,

orders, and documents from the Circuit Court of Chicot County action which have been

served upon Feuerstein Kulick LLP are being filed with this Notice of Removal.

       11.    Promptly after filing this Notice of Removal, written notice hereof will be

given to Plaintiffs and filed with the Clerk for the Circuit Court of Chicot County, State of

Arkansas, pursuant to 28 U.S.C. § 1446(d).

       Respectfully submitted this November 19, 2020.




                                   R. Kenny Mc lloch
                                   AR Bar Num er 88044
                                   Attorneys for Defendant
                                   Barber Law Firm PLLC
                                   425 West Capitol Avenue, Suite 3400
                                   Little Rock, AR 72201-3483
                                   Telephone: (501) 372-6175 / Fax: (501) 375-2802
                                   E-mail: rkmcculloch@barberlawfirm.com




                                             3
          Case 2:20-cv-00230-LPR Document 1 Filed 11/19/20 Page 4 of 20




                                CERTIFICATE OF SERVICE

         I hereby certify that on November 19, 2020 I filed the foregoing with the Clerk of
Court:


Kenneth P. "Casey" Castleberry
Murphy, Thompson, Arnold
Skinner & Castleberry
555 East Main Street, Suite 200
Post Office Box 2595
Batesville, AR 72503
casey@castleberrylawfirm.com




                                             4
       Case 2:20-cv-00230-LPR Document 1 Filed 11/19/20 Page 5 of 20

                                                                              FILED
                                                                         2010;JUN \ 9. PM· tt: 11

              IN THE CIRCUIT       CWlf OF CHIC~~!:TY,                    ~3t;t
 HOLISTIC INDUSTRIES OF ARKANSAS, LLC,                                    •df.1.-f,WA-.--   -
 and SAM EPSTEIN ANGEL                                                               PLAINTIFFS

 vs.                                   CASE NO.-09CV-2020-         fla ·3
 FEUERSTEIN KULICK LLP                                                               DEFENDANT


                                           COMPLAINJ'


        COME now the Plaintiffs, Holistic Industries of Arkansas, LLC, and Sam Epstein Angel,

 by and through their attorney, Kenneth P. "Casey" Castleberry, for their Complaint against the

 Defendant, Feuerstein Kulick LLP, alleges as follows:

                                PARTIES AND JURISDICTION

        1.      Plaintiff, Holistic Industries of Arkansas, LLC d/b/a as Sisters of Empathy

 ("Holistic"), is an Ar~sas limited liability company with its principal place of business located

 in Chicot County, Arkansas.

        2.      Plaintiff, Sam Epstein Angel, is· the majority member of Holistic Industries of

· Arkansas, LLC, is an individual residing in Chicot County, Arkansas.

        3.      Defendant, Feuerstein Kulick LLP (the "Firm" or "Defendant"), is a New York

 limited liability partnership with its principal place of business located in New York, New York.

        4.      The Court has jurisdiction over the parties in this action.

        5.      Venue is proper in this Court.

                             COUNT I-LEGAL MALPRACTICE

        6.      Holistic engaged the Firm to ensure that Holistic's medical marijuana cultivation

 and dispensary applications satisfied the minimum qualifications for merit scoring in the Rules




                                         EXHIBIT 1
     Case 2:20-cv-00230-LPR Document 1 Filed 11/19/20 Page 6 of 20




and Regulations Governing the Application for Issuance, and Renewal of Licenses for Medical

Marijuana Cultivation Facilities and Dispensaries in Arkansas ("Rules and Regulations")

promulgated by the Arkansas Medical Marijuana Commission ("Commission").

        7.     The Firm and its attorneys held themselves.out to Holistic as experts in the field of

medical marijuana application compliance, authorized to practice law in the State of Arkansas, and

free of conflicts for the representation.

        8.      Holistic expended an extraordinary amount of time and money drafting and

assembling its applications.

        9.      Among other things, Holistic hired numerous professional.consultants to provide

expertise and guidance, at substantial cost, to assist them in preparing their applications to receive

the highest merit scoring in order to obtain cultivation and dispensary licenses.

        10.     Holistic worked nights and weekends to ensure that the applications were complete

in advance of the September 18, 2017, submission deadline.

        11.     Holistic timely provided the information to the Firm and its attorneys for review so

that the Firm and its attorneys could ensure Holistic satisfied the minimum qualifications set forth

in the Commission's Rules and Regulations for merit scoring.

        12.     The Firm and its attorneys failed to ensure that Holistic's applications satisfied the

minimum qualifications requirements, and, as a result, the Commission determined that Holistic

failed to satisfy the minimum qualifications requirements and disqualified the applications.

        13.     As· a result, Holistic's applications were not submitted for merit scoring, and

Holistic was deprived the opportunity to receive medical marijuana cultivation and dispensary

licenses.




                                                  2
- - - - - - - -Case
               ---    -------·-
                    2:20-cv-00230-LPR  ...
                                      Document 1 Filed 11/19/20 Page 7 of 20




                    14.    During the Firm and its attorneys' representation of Holistic, the Firm and its

            attorneys had a duty to possess and use with reasonable diligence the skill ordinarily used by

            attorneys acting in the same or similar circumstances, and their failure to meet this standard is

            negligence.

                    15.    The Firm and its attorneys' negligent acts and omissions, include, but are not

            limited to, failing to ensure that Holistic's medical marijuana cultivation and dispensary

            application Sections A through D satisfied the minimum qualifications for merit scoring in the

            Rules and Regulations promulgated by the Commission. -

                    16.    But for the Firm and its attorneys' negligence, Holistic would have been awarded

            a medical marijuapa dispensary license, which is valued at more than $5,000,000.

                    17.    At all times during the course of the representation of Holistic, the attorneys were

            members of the Firm and were acting as agents of the Firm. Therefore, the Firm is vicariously

            liable for all damages caused by the attorneys' negligence.

                    18.    Plaintiffs specifically reserve the right to amend and plead further in this case. The

            specific allegations set forth above do not and shall not constitute a complete list of the negligent

            acts committed by the Firm and its attorneys.

                    19.    Plaintiffs respectfully demand a jury of 12 persons to try this case.

                   WHEREFORE? Plaintiffs respectfully pray (i) that Holistic have and recover judgment

            from and against the Defendant in an amount to be determined by a jury, in excess of $5,000,000,

            together with prejudgment interest at the maximum rate allowable by law from September 18,

            2017 to the date judgment is entered; and (ii) for all other relief to which it may be entitled.




                                                              3
Case 2:20-cv-00230-LPR Document 1 Filed 11/19/20 Page 8 of 20




                              Respectfully submitted,
                              Holistic Industries of Arkansas, LLC, and

                        By:    ~
                              Kenneth P. "Casey" Castleberry, ABA #2003109
                              MURPHY, THOMPSON, ARNOLD,
                               SKINNER & CASTLEBERRY
                              555 East Main Street, Suite 200
                              Post Office Box 2595
                              Batesville, Arkansas 72503 -
                              (870) 793-3821 - telephone
                              (870) 793-3815-facsimile
                              casey@castleberrylawfirm.com




                                 4
      Case 2:20-cv-00230-LPR                                       Document 1 Filed 11/19/20 Page 9 of 20
---------·    -· -----




                          TIIE CillCUIT,COURT OF ClllCOT COUNTY, ARKANSAS
                                            CIVIL DMSION .

        HOLISTIC INDUSTRIES OF ARKANSAS, LLC,
        and SAM EPSTEIN ANGEL                           j •
        Plaintiffs

        v.                                                         No. 09CV-2020-   (f.a» ·;)
        FEUERSTEIN KULICK, LLP ,I
        Defendant              .
                                                                       SUMMONS

        THE STATE OF ARKANSASI TO DEFENDANT:                                           Mitch Kulick
                             '                                                         Feuerstein Kulick, LLP
                                                                                       205 East 42nd Street
                                                                                       New York, NY 10022

       A lawsuit has been filed agains~ you. The relief demanded is stated in the attached con;iplaint.
       Within 30 days after service of this summons on you (not counting the day you received it) - or
       60 days if you are incarcerated Jn any jail, penitentiary, or other correctional facility in Arkansas
       -you must file with the clerk ~f this court a written answer to the complaint or a motion under
       Rule 12 of the Arkansas Rules ?f Civil Procedure.
                                                    '
        The answer or motion must al~ be served on the plaintiff or plaintiff's attorney, whose name and
        address are: KENNETH P. "CASEY" CASTLEBERRY                            .
                      POST O¥F{Clij BOX 2595
                      BATESVILLE, ARKANSAS 72503
                                                    i


        If you fail to respond within the applicable time period, judgment by default may be entered
        against you for the relief demm;lded-in the complaint

        Additional Notices· Included: l

                                                                               Josephine T. Griffin
                                                                               CIRCUIT CLERK
        Address of Clerk's Office
        108 Main Street

                                 ~/,~
        Lake Village, Arlcansas 71653~1965




        [SEAL]
                     ti&!.~\
                     §
                      ./9...:......c::-0~. .
                      ·1.:.c,O.-~•~.°J' ~
                     ==
                     %0 :.
                      \~..
                          :
                          :


                           .../~/
                                   ~            . :~ ii
                                                    !
                                                        :     ii
                                                              §
                                                                               [Signature of Clerk or Deputy Clerk]
                                                                               Date:     Co /L q /<la tM D


                       ,~-~~~
                              ~'9//niu-nftl\\\\\~
            Case 2:20-cv-00230-LPR Document 1 Filed 11/19/20 Page 10 of 20




                       . \t.'JI
                       nQ•        ·3            i
                                                .
        No. 0~   CJ~· -11   This summo-.s is for Feuerstein Kulick, LLP

                                                    PROOF OF SERVICE


        •  On _ _ _ _ _ _ [ date] I personally delivered the sumuions and complaint to the
        defendant at     [pl~]; or

        • After making my purpose to deliver the summons and complaint clear, on
        _ _ _ _ _ _ _ [date] J left the summons and complaint in the close proximity of the
        defendant by                    ;                                [describe how the summons and
        complaint was left] after he/shC? refused to receive it when I offered it to him/her; or

        • On _ _ _ _ _ _ [da~] I left the summons and complaint with _ _ _ _ ___, a
        member of the defendant's fanµJ.y at least 18 years of age, at_-_ _ _ _ _ _ _ __
        [address], a place where the defendant resides; or
                                            I


        •                                   I
           On._ _ _ _ _ [date] I ijelivered the summons and complaint to _ _ _ _ [name of
        individual], an agent authoriz~ by appointment or by law to receive service of swnmons on
        behalf of                     : [name of defendant]; or

        •  On _ _ _ _ _ _ _ _ [date]at _ _ _ _ _ _ _ _ [address],wherethe
        defendant maintains an office or other fixed location for the conduct of business, during norm.al
        working hoUIS I left the summbns and complaint with
        _ _ _ _ _ _ _ _ _....:...._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [name
        and job description]; or

        • I am the plaintiff or an attoxµey of record for the plaintiff in a lawsuit, and I served the
        summons and complaint on th~ defendant by certified mail, retum receipt requested, restricted
I   I   delivery, as shown by the attached signed return receipt
                                        I

        •  I am the plaintiff or attorney of record for the plaintiff in this lawsuit, and I mailed a copy of
                                       by
        the summons and complaint first-class mail to the defendant together with two copies of a
        notice and acknowledgment and received the attached notice and aclcnowledgment form within
        twenty days after the date of ~ailing.

        •   Other [specify]:

        •   I was unable to execute service because:


        My fee is S _ _ __
                          Case 2:20-cv-00230-LPR Document 1 Filed 11/19/20 Page 11 of 20
                                                             '


                    To be completed if service is by a sheriff or deputy sheriff:
                    Date:____            SHERJFF OF _ _ _ _ COUNTY, ARKANSAS


                     By: _ _ _ _ _ _ _ _ _ _ _ _ _ __
                              [signature of server]         ,




                              [printed name, title, and badge number]

                              To be completed if service is by a person other than a sheriff or deputy sheriff:

                     Date: - - - -

                     By: _ _ _ _--=----------------
                           [signature of server]


                              [printed name]

                     Address:
                                -----------------
                     Phone:
                              --------------
                     Subscribed and sworn to before me this date: - - - -

                     Notary Public _ _ _ _ _ _ _ _ _ _ _ _ _ __

                     My Commission Expires: _ _ _ _ _ _ _ _ _ _ _ _ __


                     Additional information re~ng service or attempted service:




I  I
' - ' - - - - - - - - --------------   ----------- ------- ------- ----   -
      Case 2:20-cv-00230-LPR Document 1 Filed 11/19/20 Page 12 of 20
                                                                           ELECTRONICALLY FILED
                                                                                Chicot County Cira.lit Court
                                                                        Josephine Griffin, Chicot County Circuit Clerk
                                                                               2020-Nov-19 12:28:05
                                                                                    09CV-20-62
                                                                                 C 10D03 : 5 Pages




             IN THE CIRCUIT COURT OF CHICOT COUNTY, ARKANSAS
                              THIRD DMSION

HOLISTIC INDUSTRIES OF ARKANSAS, LLC,
And SAM EPSTEIN ANGEL                                                           PLAINTIFFS

VS.                             CASE NO. 09CV-2020-62

FEUERSTEIN KULICK LLP                                                          DEFENDANT

                             ANSWER TO COMPLAINT
      COMES now the Defendant, Feuerstein Kulick LLP, by its attorneys, Barber Law

Firm PLLC, and for its Answer to Plaintiffs' Complaint, state(s) as follows:

      1.      Defendant denies the allegations contained in paragraph 1 of the Complaint.

       2.     Defendant does not have sufficient information to admit or deny the

allegations contained in paragraph 2 and therefore denies same.

      3.     Admitted.

       4.     Defendant denies the allegations contained m paragraph 4 of the

Complaint.

      5.      Defendant denies the allegations contained m paragraph 5 of the

Complaint.

       6.     Defendant denies the allegations as phrased in paragraph 6 of the

Complaint. Defendant was retained to assist Plaintiff Holistic Industries of Arkansas, LLC

in the preparation of applications to the Arkansas Medical Marijuana Commission.

Defendant denies all other allegations contained in paragraph 6 of the Complaint.




                                             1
     Case 2:20-cv-00230-LPR Document 1 Filed 11/19/20 Page 13 of 20




       7.     Defendant denies the allegations contained m paragraph 7 of the

Complaint.

       8.     Defendant does not have sufficient information to admit or deny the

allegations in paragraph 8 and therefore denies same.

       9.     Defendant does not have sufficient information to admit or deny the

allegations in paragraph 9 and therefore denies same.

       10.    Defendant does not have sufficient information to admit or deny the

allegations in paragraph 10 and therefore denies same.

       11.    Defendant denies the allegations contained in paragraph            11   of the

Complaint. (Note: we were retained on Labor Day weekend, which was two weeks before

the submission was due - typically, we spend months preparing these applications)

       12.    Defendant denies the allegations contained in paragraph            12   of the

Complaint.

       13.    Defendant denies the allegations contained in paragraph 13 of the

Complaint.

       14.    Defendant admits that it had a duty to possess and use with reasonable

diligence the skill ordinarily used by attorneys acting in the same or similar circumstances

and in fact met and exceeded that duty and denies the remaining allegations in paragraph

14 of the Complaint.

       15.    Defendant denies the allegations contained in paragraph 15 of the

Complaint.

       16.    Defendant denies the allegations contained m paragraph 16 of the

Complaint.


                                             2
      Case 2:20-cv-00230-LPR Document 1 Filed 11/19/20 Page 14 of 20




       17.    Defendant denies the allegations contained in paragraph 17 of the

Complaint. All the people working on the application were affiliated with the firm either

as partner or associate.

       18.    Defendant denies the allegations contained in paragraph 18 of the

Complaint.

       19.    Defendant denies that Plaintiffs are entitled to a jury trial. Plaintiffs signed

an engagement agreement waiving their right to trial by jury and further agreed to resolve

any dispute between the Defendant or its attorneys and Plaintiffs through binding

arbitration in New York City before JAMS or NAM which are respected mediation and

arbitration services. Therefore, Plaintiffs have voluntarily waived their right to file this

lawsuit and waived any right to a jury trial. (See Exhibit "1".)

       20.    Defendant denies the allegations set forth in the "wherefore" paragraph of

the Complaint.

       21.    Defendant denies any and all allegations contained in the Complaint that

are not specifically admitted.

       22.    Further answering, Defendant moves to dismiss the Complaint on the

following grounds; this Court lacks jurisdiction over the subject matter, lacks personal

jurisdiction over Defendant, ineffective or incomplete service of process, and the

complaint fails to state facts upon which relief can be granted against Defendant pursuant

to ARCP Rule 12(b)(1-6) and FRCP Rule 12(b)(1-6). Defendant specifically reserves the

right to file a motion to dismiss on any of these grounds pursuant of ARCP Rule 12(b)(1-

6) and FRCP 12(b)(1-6).




                                              3
      Case 2:20-cv-00230-LPR Document 1 Filed 11/19/20 Page 15 of 20




       23.    If Plaintiffs sustained any damages, which allegation is denied, the damages

were proximally caused by Plaintiffs or by an intervening proximate cause or by the

conduct of individuals or entities for whom this Defendant has no responsibility

whatsoever, and as a result of the decision of the five commissioners that determined

which applicants received the licenses.

       24.    Defendant also asserts the following affirmative defenses; arbitration and

award, comparative fault, estoppel, }aches, release, lack of capacity and standing, failure

to mitigate damages, negligence, impossibility of determination that Plaintiff would have

received one of the five licenses granted by the five commissioners who reviewed and

scored the 308 applications submitted for review and fault of Plaintiffs as a complete or

partial bar to the claim of the Plaintiffs.

       25.    Defendant reserves the right to file an amended answer and otherwise plead

further in this case.

       26.    Defendant affirmatively state that Plaintiffs do not have standing or

capacity under Arkansas law to pursue this lawsuit.

       WHEREFORE, Defendant, requests that the Court enter an order dismissing

Plaintiffs' claims against Defendant, for its costs herein expended, attorney's fees and all

other just and proper relief to which it may be entitled.




                                              4
      Case 2:20-cv-00230-LPR Document 1 Filed 11/19/20 Page 16 of 20




                                    Respectfully submitted,

                                     Isl R. Kenny McCulloch
                                   R. Kenny McCulloch
                                   AR Bar Number 88044
                                   Attorneys for Defendant
                                   Barber Law Firm PLLC
                                   425 West Capitol Avenue, Suite 3400
                                   Little Rock, AR 72201-3483
                                   Telephone: (501) 372-6175 / Fax: (501) 375-2802
                                   E-mail: rkmcculloch@barberlawfirm.com



                               CERTIFICATE OF SERVICE

        I hereby certify that on November 19th , I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which shall send notification of such filing to
the following:


Kenneth P. "Casey" Castleberry
Murphy, Thompson, Arnold
Skinner & Castleberry
555 East Main Street, Suite 200
Post Office Box 2595
Batesville, AR 72503
casey@castleberrylawfirm.com


                                      Isl R. Kenny McCulloch
                                    R. Kenny McCulloch




                                              5
       Case 2:20-cv-00230-LPR Document 1 Filed 11/19/20 Page 17 of 20




                Mnctt1:LL Kt.:LJCK,   EsQ..

             FEUERSTEIN KULICK LLP                                              WORK:    646.768.0592

          205 E. 42ND STSl.£1:T, 20TH FLOOR                                      CELL:   914.772.4587
                                                                              EMAIL;   miLch@dfmklaw.com
              N1:w Yo.u;:, N-.:w Yo1t.K 1001;




                                                                      As of September I, 2017

BY ELECTRONIC MAIL

Holistic of Arkansas, LLC
Attn: Josh Genderson
Authorized Representative and Chief Executive Officer
josh@cellar.com

        Re:         Prrparation ofApplicationsfor Medical Mariiuana Licenses in the State o,(Arkansas

Dear Josh:

        We are pleased that you have selected Feuerstein Kulick LLP (the "Firm'') to represent
Holistic of Arkansas, LLC (the "Company''). If at any time you have any questions, or if there is an
action you believe we should be taking, please do not hesitate to contact us right away. We want you
to be fully satisfied at all times with the services we provide you.

        We believe that a clear understanding of the scope of our engagement and of our fee
arrangement will assist both of us to establish a positive relationship, and help us to avoid any
misunderstandings. This letter is intended, therefore, to outline the scope of our services in this
matter, and to confirm the terms and fee arrangements upon which the Firm will render services to
the Company.

        The Company has engaged the Firm to represent it in connection with its applications for a
medical marijuana cultivation and dispensary licenses in the State of Arkansas. It is understood that
these services will be performed by us principally in the State of New Yark and that the substantive
law of New York will govern any issues that may arise concerning this representation and any of the
provisions of this agreement including its enforcement.

        I will personally supervise and coordinate the rendition of services set forth above. You
should raise directly to me any questions that may arise concerning the terms of this engagement letter,
or the performance of our services. From time to time, we may delegate portions of the work to other
attorneys and paralegal assistants in the Firm for certain reasons, such as to gain the advantage of their
expertise, to effect cost efficiencies for your benefit, or otherwise. Notwithstanding the foregoing, it
is understood and agreed that the Firm will also delegate portions of work to Matthew Schweber,
whose time is currently billed at $500 per hour.



                                                EXHIBIT 1 TO ANSWER
       Case 2:20-cv-00230-LPR Document 1 Filed 11/19/20 Page 18 of 20




Holistic of Arkansas, LLC
As of September I, 2017
Page 2

         Currently, my time is billed at $600 per hour, my junior partners' time is billed at $375 per
hour, and my associate's time is billed at $175 per hour. Our invoices will also set forth all expenses
that we incur on your behalf. A schedule showing the current basis upon which we compute certain
costs and expenses is attached for your reference. For our work in connection with the Arkansas
medical marijuana applications, we have agreed to an unconditional fixed fee of $50,000.00 to be paid
following the submission of the applications on September 18, 2017 (the "Fixed Fee"). In addition
to the Fixed Fee, in the event that the Company is successful in obtaining any medical marijuana
license, dispensary and/ or cultivation, in the State of Arkansas, the Company shall (i) pay the Firm
and Mr. Schweber 100% of the amount billed minus $50,000.00, and (ii) issue Units and interests,
including economic interests, to the Firm or its designee equal to two percent (2%) in and to the
Company and any affiliate owned and/or controlled by Josh Genderson and/or David Engel as far
as such entity relates to the Arkansas operation(s). For the sake of clarity, in addition to a 2%
ownership interest in the Company, the Firm or its designee would be entitled to 2% of the economics
realized by Full Moon Investments, LLC and/ or Liberty Management, LLC relating to the Arkansas
operation(s).

        The Fixed Fee does not include any third-party costs incurred by the Firm, which costs will
be the Company's responsibility and needs to be paid by the Company in a timely manner. The Fixed
Fee will also not include any legal fees or costs associated with any matters that are not directly
connected to the Company's applications, including, without limitation, any litigation or any kind of
disputes or transactions not referenced herein. For such other legal services, the Firm will charge its
standard hourly rates.

        Based upon our prior discussions, the Firm has concluded, in the exercise of its sole
professional judgment, that this fee structure is fair and reasonable. Because the fee structure involves
compensation to the Firm involving equity and economic interests, the provision of Rule 1.8(a) of the
New York Rules of Professional Conduct must be met. Rule 1.8(a) requires, in addition to the fee
structure being fair and reasonable to the client, that the firm: (i) provide full written disclosure to the
terms of the fee structure; (ii) advise you, in writing, of the desirability of seeking, and provide you
with reasonable opportunity to seek, the advice of independent legal counsel with respect to the new
fee structure and (iii) obtain from you informed consent to the terms in writing signed by you.

        By your signature below, you hereby: (i) acknowledge the disclosures contained in this letter
and otherwise made by the Firm; (ii) agree to the terms of the fee structure set forth herein for the
Firm's representation of you in connection with the Company's applications for medical marijuana
licenses in the State of Arkansas; (iii) acknowledge that you have had the opportunity to review the
disclosures made by the Firm and the new fee structure with independent legal counsel and that the
Firm has recommended that you do so; and (iv) represent and warrant that the signatories below have
the authority to bind the entities below, and any affiliate created in relation to the Company's Arkansas
operation, to the terms hereof.

        Our invoices are payable on the dates set forth above. If any invoice is not paid in full within
15 days of the events set forth above, we reserve the right to charge interest upon the unpaid balance,
from the date the invoice is rendered until the date it is paid, at the legal rate of 9% per annum. If any
payment becomes delinquent without our consent, we may treat your failure to make payment in
accordance with the terms of this agreement as a decision on your part to terminate our services and
         Case 2:20-cv-00230-LPR Document 1 Filed 11/19/20 Page 19 of 20




Holistic of Arkansas, LLC
September I , 2017
Page 3

may cease any pending work until satisfactory arrangements have been made. In such event, we shall,
upon written notice to you, have the right to withdraw as counsel in any matter or action in which we
have appeared on the Company's behalf, or on behalf of any entity in which the Company has an
interest, which withdrawal shall not relieve the Company of the obligation to pay any fees and expenses
incurred by it.

        If you disagree with the amount of our fees or other charges, or if you have any concerns
about our work for the Company, please bring that to our attention as soon as possible. In the event
any dispute between us arising from or relating to our work cannot be resolved informally, we both
agree to forego the right to trial by jury and to resolve any disputes between us, or any disputes the
Company has with any of our lawyers or staff, including but not limited to disputes over fees and
charges, exclusively through private and confidential binding arbitration in New York City before
JAMS or NAM, established and respected mediation and arbitration services, in accordance with the
rules and procedures of the selected agency. The arbitrator or arbitrators will be authorized to award
any damages or relief that a court of law having jurisdiction over the dispute could award. You
acknowledge by signing this letter that the Company has had the opportunity to consult with other
counsel about the consequences of agreeing to binding arbitration and that we recommended that you
do so. You understand that, by agreeing to the provisions of this paragraph, the Company is waiving
the right it may have to request non-binding arbitration of fee disputes in New York City under Part
137 of the Rules of the Chief Administrator of the Office of Court Administration of the New York
State Unified Court System or under applicable bar association procedures. By signing this
engagement letter, the Company expressly waives that right and agrees to binding private arbitration
as provided above.

         Please confirm that the foregoing reflects our agreement by signing and returning a copy of
this letter.

         We are proud to represent you and trust that we will justify your confidence in us.

                                   [S~nature Page fallows on Next Page]
                     Case 2:20-cv-00230-LPR Document 1 Filed 11/19/20 Page 20 of 20




  Holistic of Arkansas, LLC
  As of September I, 2017
  Page4

                                                                         Very truly yours,

                                                                         FEUERSTEIN KULICK LLP

                                                                         Is .1fktch .%tlc/4
                                                                         By: Mitch Kulick

  Confirmed and Agreed to:

   HOLISTIC OF ARKANSAS, INC.

  ,/--~ ---;:;?
<~-=By?·~(=k..G'fn~~r~, Chief Executive Officer and Authorized Representative


  LIBERTY MANAGEMENT, LLC


"-~-~~:n,                                  Chief Executive Officer and Authorized Representative


   FULL MOON, LLC
   ,   _.,,.--........   .,,..,---·-:::-

<::: ~~~rs:;=:, Authorized Representative
